Robinson, Ch. J.
(concurring specially). I concur in the result of the decision as written by Mr. Justice Bronson. However, in a dissenting opinion, I have formerly held, and do still hold, that the State Moratorium Act is void for the reason that it impairs the obliga - tion of contracts, and for the reason that the subject is governed by an Act of Congress, which supersedes and excludes any legislation on the part of the state. As held by the Oregon supreme court: “The National Legislature has occupied the whole field, which of necessity excludes all state legislation on the subject.” Thress v. Zemple, 42 N. D. 599, 9 A.L.R. 1, 174 N. W. 87; Pierrard v. Hoch, 97 Or. 71, 184 Pac. 494, 191 Pac. 332.